                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:14-CR-299 JCM (CWH)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     DANIEL PARLIN, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Parlin et al., case number
               14     2:14-cr-00299-JCM-CWH-5.
               15            On May 18, 2016, the court sentenced defendant Erica Steffens to 188 months of custody
               16     to be followed by three years of supervised release for conspiring to distribute controlled
               17     substances. (ECF Nos. 170, 175). On May 14, 2019, the federal bureau of prisons (“BOP”) sent
               18     a letter to the court regarding defendant’s term of custody.
               19            The letter explained that on June 16, 2016, the State of Nevada sentenced defendant to a
               20     12 to 48-month term of custody for obtaining and using personal identification information of
               21     another in case number C-16-311836-1. The letter also explained that on July 12, 2016, the State
               22     of Nevada sentenced defendant to a 12 to 48-month term of custody for forgery in case number
               23     C-14-299387-1, to be served concurrently with the sentence in C-16-311836-1.            The BOP
               24     represents that it obtained information indicating that the state court intended both sentences to
               25     run concurrently with defendant’s federal sentence.
               26            The BOP requests that the court indicate whether the defendant’s federal sentence is to
               27     run concurrent or consecutive to defendant’s state custody. Generally, a federal court cannot
               28     order a sentence to run concurrently or consecutively with a term of custody that has not already

James C. Mahan
U.S. District Judge
                1     been imposed at the time of sentencing. United States v. Montes-Ruiz, 745 F.3d 1286, 1290 (9th
                2     Cir. 2014). However, this rule does not apply to state sentences which state courts have not yet
                3     imposed at the time sentencing. Id. (citing Setser v. United States, 566 U.S. 231, 244 (2012)).
                4     Thus, because the terms of custody at issue are state sentences, the court has discretion to order
                5     defendant’s federal sentence to run concurrent or consecutive to those state sentences. See id.
                6            The court considers the nature of defendant’s offense, facts disclosed in the presentence
                7     investigation report, and the state court’s intentions. To ensure that the punishment in this case is
                8     not greater than necessary to address the seriousness of the crime and to deter criminal conduct,
                9     defendant’s federal sentence shall run concurrently with defendant’s state sentences. See 18
              10      U.S.C. § 3553(a).
              11             Accordingly,
              12             IT IS SO ORDERED.
              13             DATED May 28, 2019.
              14
              15                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
